Appellate Case: 22-8004     Document: 010110779852       Date Filed: 12/09/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         December 9, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-8004
                                                     (D.C. No. 21-CR-00008-ABJ-S)
  CHAD ROBERT KOLKMAN,                                          (D. Wyo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, BALDOCK, and BRISCOE, Circuit Judges.
                   _________________________________

       Defendant Chad Kolkman pleaded guilty to one count of conspiracy to

 distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1),

 (b)(1)(A). In calculating Kolkman’s criminal history score and category under the

 United States Sentencing Guidelines, the district court counted a Wyoming state

 conviction for delivery of marijuana that Kolkman sustained in August of 2000. The

 district court did so because it determined, after considering evidence presented by

 the government at Kolkman’s sentencing hearing, that Kolkman’s incarceration for

 that conviction ended less than fifteen years prior to his commencement of the



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-8004    Document: 010110779852        Date Filed: 12/09/2022      Page: 2



 federal conspiracy offense. The district court in turn concluded that its treatment of

 the 2000 conviction as a countable offense under the Sentencing Guidelines

 effectively rendered Kolkman ineligible for safety-valve relief pursuant to 18 U.S.C.

 § 3553(f)(1). The district court sentenced Kolkman to a statutory mandatory

 minimum sentence of 120 months, to be followed by a five-year term of supervised

 release.

        Kolkman now appeals, arguing that (1) the district court plainly erred in the

 manner in which it interpreted the safety-valve provision of § 3553(f)(1), and (2) in

 any event, the district court erred in relying on unreliable hearsay evidence presented

 by the government at the sentencing hearing and, as a result, erroneously considered

 his 2000 conviction in calculating his sentence and in determining the applicability of

 § 3553(f)(1). Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we reject his

 arguments and affirm the judgment of the district court.

                                            I

                                  Factual background

        In January 2020, the Cheyenne (Wyoming) Police Department identified five

 individuals whom they believed had been distributing methamphetamine in the

 Cheyenne area since approximately August 2019. Those five individuals were John

 Butler, Elizabeth Hastings, Joshua Eslick, Jiovonne Ayala, and Kolkman. Based on

 interviews, surveillance, and search warrants of cell phones and internet service

 providers, law enforcement officials believed that Butler was providing



                                            2
Appellate Case: 22-8004   Document: 010110779852       Date Filed: 12/09/2022      Page: 3



 methamphetamine to Hastings, who then distributed the methamphetamine to Eslick,

 Ayala and Kolkman for further distribution in the community.

       Law enforcement officials continued their investigation through November

 2020. In October and November 2020, law enforcement officials, acting pursuant to

 a warrant issued by the United States District Court for the District of Wyoming,

 intercepted wire and electronic communications to and from Eslick’s and Butler’s

 phones. The intercepted calls and text messages revealed that Butler and Eslick

 discussed methamphetamine on multiple occasions, and Butler and Eslick each

 discussed with other individuals the redistribution of methamphetamine in the

 Cheyenne area. On two occasions in November 2020, Kolkman and Butler spoke by

 phone about methamphetamine; during one of those calls, Butler agreed to sell two

 ounces of methamphetamine to Kolkman and also reminded Kolkman that he owed

 Butler $150.00.

       Multiple sources of information obtained by law enforcement officials

 identified Kolkman as a source of methamphetamine in the Cheyenne area. Further,

 law enforcement officials performing surveillance observed Kolkman with Butler.

 Finally, sources of information obtained by law enforcement confirmed that Kolkman

 purchased approximately ten pounds of methamphetamine from Butler and in turn

 sold methamphetamine to individuals in the Cheyenne area.

       In November and December 2020, law enforcement officials interviewed

 multiple individuals about Kolkman’s drug distribution activities. All of these

 individuals identified Kolkman as a source of methamphetamine, prescription

                                           3
Appellate Case: 22-8004    Document: 010110779852        Date Filed: 12/09/2022   Page: 4



 opiates, marijuana, and/or heroin. Witnesses also reported observing Kolkman in

 possession of a handgun and rifle on multiple occasions.

                                 Procedural background

       On January 13, 2021, a federal grand jury indicted Kolkman and seven other

 defendants, including Butler, Hastings, Eslick, and Ayala, for their part in a

 conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§ 846 and

 841(a)(1), (b)(1)(A). Four of the named defendants, not including Kolkman, were

 charged with additional offenses (e.g., possession with intent to distribute

 methamphetamine, felon in possession of a firearm, and possession of a firearm in

 furtherance of a drug trafficking crime).

       On March 24, 2021, a federal grand jury returned a superseding indictment

 against Kolkman and nine other individuals, including the seven codefendants named

 in the original indictment and two new defendants. Count One of the superseding

 indictment charged all ten defendants, including Kolkman, with conspiracy to

 distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1),

 (b)(1)(A). The superseding indictment alleged, more specifically, that the conspiracy

 ran “[f]rom about August 2019, through and including on or about November 29,

 2020.” ROA, Vol. I at 39. Four of the named defendants, not including Kolkman,

 were charged with additional related crimes.

       On July 7, 2021, Kolkman entered into a written plea agreement with the

 government. Under the terms of that agreement, Kolkman agreed to plead guilty to

 the conspiracy charge contained in the superseding indictment. The government

                                             4
Appellate Case: 22-8004     Document: 010110779852         Date Filed: 12/09/2022      Page: 5



 agreed “to recommend” that Kolkman “receive a two-offense-level reduction for

 acceptance of responsibility,” and also “to recommend a sentence at the low end of

 the applicable advisory Sentencing Guidelines range.” ROA, Vol. II at 14–15.

        On July 19, 2021, the district court conducted a change-of-plea hearing for

 Kolkman. During that hearing, Kolkman formally pleaded guilty to Count One of the

 superseding indictment. Kolkman admitted that he was part of the conspiracy and

 that “his relevant conduct [involved] at least 500 grams or more of a mixture

 containing methamphetamine.” Id. at 39. In discussing his activities, Kolkman

 stated that he had been “living a normal life,” but started drinking again in February

 2019 “and then . . . two months later, . . . on . . . Friday, April 20th,” 2019, he

 “relapsed on meth” and at some unidentified point thereafter began selling drugs.

 Supp. ROA, Vol. 2 at 31.

        On August 16, 2021, the probation department prepared and submitted to the

 district court and the parties a presentence investigation report (the PSR). The PSR,

 in computing Kolkman’s offense level, began by applying a base offense level of 32

 pursuant to U.S.S.G. § 2D1.1. The PSR then applied a two-level enhancement

 pursuant to U.S.S.G. § 2D1.1(b)(1) because “[m]ultiple independent sources

 indicate[d] [Kolkman] possessed a rifle type weapon that shoots rubber bullets which

 is a dangerous weapon as defined by U.S.S.G. § 1B1.1.” ROA, Vol. II at 39. The

 PSR then applied a two-level decrease pursuant to U.S.S.G. § 3E1.1(a) for Kolkman

 “clearly demonstrat[ing] acceptance of responsibility,” and a one-level decrease

 pursuant to U.S.S.G. § 3E1.1(b) because Kolkman “assisted authorities in the

                                              5
Appellate Case: 22-8004    Document: 010110779852         Date Filed: 12/09/2022     Page: 6



 investigation or prosecution of [his] own misconduct by timely notifying authorities

 of the intention to enter a plea of guilty.” Id. These calculations resulted in a total

 offense level of 31.

       The PSR calculated Kolkman’s criminal history score to be nine.1 Three of

 those points were based on Kolkman’s Wyoming state court conviction for delivery

 of marijuana which was entered by the state court on August 3, 2000.2 The PSR

 noted that Kolkman originally received a suspended three-to-five year sentence for

 that conviction and was sentenced to three years of probation. The PSR noted,

 however, that Kolkman’s probation was revoked on March 14, 2002, “after he was

 convicted of new traffic violations, was observed consuming alcohol, and failed to

 attend two treatment appointments.” Id. at 41. At that time, he was ordered to serve

 the originally imposed three-to-five year sentence. Kolkman discharged that

 sentence and was released from custody on August 27, 2004. The PSR concluded:

 “Given the defendant engaged in the instant offense as early as June 2019, this prior

 conviction falls within the 15-year time period and receives three points.” Id.



       1
          The criminal history score was actually 10, but because U.S.S.G. § 4A1.1(c)
 directs that only four one-point convictions can be counted, the PSR applied a
 criminal history score of 9.
       2
         The PSR assigned two criminal points for a June 2011 Wyoming state
 conviction for possession of methamphetamine. The remaining five criminal points
 were based on separate convictions that Kolkman sustained in Wyoming state court
 between March and August of 2014 for (1) shoplifting, (2) unlawful possession of a
 controlled substance and interference with a police officer, (3) theft of services, (4)
 possession of a controlled substance, and (5) driving under the influence of a
 controlled substance and driving with a suspended driver’s license.
                                             6
Appellate Case: 22-8004       Document: 010110779852     Date Filed: 12/09/2022       Page: 7



        Based on the criminal history score of nine, the PSR determined Kolkman’s

 criminal history category to be IV. The PSR in turn determined that, “[b]ased upon a

 total offense level of 31 and a criminal history category of IV,” Kolkman’s

 “guideline imprisonment range [wa]s 151 to 188 months.” Id. at 55.

        Kolkman filed written objections to the PSR. In particular, Kolkman asserted

 that the PSR should not have included three criminal history points for the conviction

 that he sustained in 2000:

        The defendant objects to the calculation of 3 criminal history points
        based on his 2000 conviction. The defendant recognizes that his
        incarceration for that offense may spill into the 15-year time window
        that defines the time period for counting felony offenses. However, the
        Prosecutor’s Statement states an August 2019 beginning date. Mr.
        Kolkman recognizes that “on or about” language does not mean a
        specific date necessarily. In this context, though, that specific date
        delineates whether three points are calculated or not. Mr. Kolkman asks
        under the rule of lenity that these 3 points not be counted. It certainly
        may be an exercise in splitting hairs, but, nevertheless, his time spent in
        prison is a serious matter.

 Id. at 65.

        The district court held a sentencing hearing on January 4, 2022. The

 government noted at the outset that it “intend[ed] to offer testimony” in response to

 Kolkman’s objection to the PSR’s counting of the 2000 conviction in calculating his

 criminal history score and category. ROA, Vol. III at 9. The government proceeded

 to offer testimony from Craig Sanne, a detective with the Cheyenne Police

 Department who was involved in investigating Kolkman’s case. Sanne testified that

 in February 2020, he interviewed an informant who, according to Sanne, “ha[d]

 always given information that was determined to be accurate and reliable.” Id. at 14.

                                             7
Appellate Case: 22-8004    Document: 010110779852        Date Filed: 12/09/2022      Page: 8



 Sanne testified that the informant said “[t]hat he was purchasing methamphetamine

 from . . . Kolkman between June 2019 and December of 2019.” Id. at 15. Sanne

 testified that the informant also provided an address for Kolkman and “described . . .

 Kolkman’s vehicle as . . . a full-size gray pickup truck.” Id. Sanne testified that later

 that same day, he personally observed Kolkman “driving a 2005 Dodge pickup

 truck.” Id. at 16. On cross-examination, Sanne admitted that he had no way of

 corroborating the dates that the informant gave him regarding when he purchased

 methamphetamine from Kolkman. Sanne’s testimony did not touch upon when the

 charged conspiracy began or ended.

       After hearing Sanne’s testimony and the arguments of counsel, the district

 court concluded that “the evidence [wa]s sufficient” to support the PSR’s criminal

 history calculations. Id. at 42. Thus, the district court concluded that Kolkman

 “ha[d] a Criminal History Category of IV.” Id. at 45. In doing so, the district court

 conceded “that those three [criminal history] points for his early felony at age 18

 [we]re playing a terrible role” in the PSR’s calculations of his criminal history

 category and, in turn, his advisory Guidelines sentencing range. Id.

       The district court ultimately determined that Kolkman’s total offense level was

 29 because it concluded that the evidence was insufficient to support a two-level

 enhancement that the PSR had proposed for Kolkman possessing a firearm. The

 district court then granted the government’s motion for an “additional three level[]”

 reduction for “acceptance of responsibility,” which brought Kolkman’s total offense

 level down to 26 and resulted in an advisory Guidelines sentencing range of 92 to

                                             8
Appellate Case: 22-8004     Document: 010110779852        Date Filed: 12/09/2022       Page: 9



 115 months. Id. at 46. Nevertheless, the district court recognized that Kolkman was

 subject to a statutory mandatory minimum sentence of 120 months.

        After allowing Kolkman to make an oral statement, the district court stated on

 the record: “Although I think a sentence less than that minimum mandatory would be

 appropriate in your case, I still believe that the public deserves in this matter a

 sentence that does reflect incapacitation.” Id. at 50. The district court also stated:

        I would note, also, that of the people who have been charged in this
        case, I think this sentence here may be one of the longest for you, and
        your supplier, because of the particular circumstances of his case,
        received a sentence less than the guideline minimum mandatory
        sentence, and he was kind of in charge of the whole conspiracy. So I’m
        not entirely pleased with what I’m required to do here today.

 Id. at 52–53.

        Ultimately, the district court sentenced Kolkman to the statutory minimum

 “term of 120 months in [the] custody of the Bureau of Prisons,” to be followed by a

 five-year term of supervised release. Id. at 56. The district court also stated on the

 record, after pronouncing the sentence:

        I would say that, in view of the sentences imposed by codefendants in
        this case, I would have been — but for the mandatory sentence in this
        case — inclined to have imposed a sentence at the applicable — low
        end of the applicable sentence as calculated under the sentencing
        guidelines.

 Id. at 59.

        Final judgment was entered in the case on January 4, 2022. Kolkman filed a

 timely notice of appeal.




                                             9
Appellate Case: 22-8004     Document: 010110779852         Date Filed: 12/09/2022    Page: 10



                                              II

        Kolkman argues in his appeal that the district court erred in two respects in

  imposing the 120-month statutory minimum sentence. First, Kolkman argues that the

  district court misinterpreted the requirements for safety valve relief under 18 U.S.C.

  § 3553(f) and, as a result, erroneously concluded that Kolkman was not entitled to be

  sentenced below the statutory minimum sentence. Second, Kolkman argues that, in

  any event, the district court erred in considering the 2000 conviction for purposes of

  calculating his sentence and determining his eligibility for safety valve relief under

  § 3553(f)(1). As we shall proceed to explain, we conclude that both of his arguments

  lack merit.

                                              A

        In his first argument on appeal, Kolkman argues that the district court

  misinterpreted the requirements for safety valve relief under § 3553(f) and, as a

  result, erroneously concluded that Kolkman was not entitled to be sentenced below

  the statutory minimum sentence. Because Kolkman did not raise this issue in the

  district court, we review it only for plain error. See United States v. Johnson, 46

  F.4th 1183, 1186 (10th Cir. 2022). “Plain error occurs when there is (1) error,

  (2) that is plain, which (3) affects substantial rights, and which (4) seriously affects

  the fairness, integrity, or public reputation of judicial proceedings.” Id. (quotation

  marks and citation omitted). Kolkman bears the burden of establishing all of these

  factors. United States v. Sorensen, 801 F.3d 1217, 1238 (10th Cir. 2015).



                                              10
Appellate Case: 22-8004    Document: 010110779852        Date Filed: 12/09/2022       Page: 11



        Section 3553(f), formally titled “Limitation on applicability of statutory

  minimums in certain cases,” is commonly known as the safety valve provision. It

  provides as follows:

        Notwithstanding any other provision of law, in the case of an offense
        under section 401, 404, or 406 of the Controlled Substances Act (21
        U.S.C. 841, 844, 846), section 1010 or 1013 of the Controlled Substances
        Import and Export Act (21 U.S.C. 960, 963), or section 70503 or 70506
        of title 46, the court shall impose a sentence pursuant to guidelines
        promulgated by the United States Sentencing Commission under section
        994 of title 28 without regard to any statutory minimum sentence, if the
        court finds at sentencing, after the Government has been afforded the
        opportunity to make a recommendation, that—

           (1) the defendant does not have—

               (A) more than 4 criminal history points, excluding any criminal
               history points resulting from a 1-point offense, as determined
               under the sentencing guidelines;

               (B) a prior 3-point offense, as determined under the sentencing
               guidelines; and

               (C) a prior 2-point violent offense, as determined under the
               sentencing guidelines;

           (2) the defendant did not use violence or credible threats of violence
           or possess a firearm or other dangerous weapon (or induce another
           participant to do so) in connection with the offense;

           (3) the offense did not result in death or serious bodily injury to any
           person;

           (4) the defendant was not an organizer, leader, manager, or supervisor
           of others in the offense, as determined under the sentencing guidelines
           and was not engaged in a continuing criminal enterprise, as defined in
           section 408 of the Controlled Substances Act; and

           (5) not later than the time of the sentencing hearing, the defendant has
           truthfully provided to the Government all information and evidence the
           defendant has concerning the offense or offenses that were part of the

                                            11
Appellate Case: 22-8004     Document: 010110779852        Date Filed: 12/09/2022     Page: 12



            same course of conduct or of a common scheme or plan, but the fact
            that the defendant has no relevant or useful other information to
            provide or that the Government is already aware of the information
            shall not preclude a determination by the court that the defendant has
            complied with this requirement.

        Information disclosed by a defendant under this subsection may not be
        used to enhance the sentence of the defendant unless the information
        relates to a violent offense.

  18 U.S.C. § 3553(f) (2018).3 Thus, by its plain language, § 3553(f) “renders the

  [statutory] minimum [sentence] inapplicable” if a defendant proves by a

  preponderance of the evidence that all five of the conditions listed in the statute are

  satisfied. United States v. C.D., 848 F.3d 1286, 1292 n.5 (10th Cir. 2017); see

  United States v. Figueroa-Labrada, 780 F.3d 1294, 1297 (10th Cir. 2015) (“A

  defendant must satisfy five requirements to be eligible for a reduced sentenced under

  § 3553(f)’s safety-valve provision.”); United States v. Stephenson, 452 F.3d 1173,

  1179 (10th Cir. 2006) (“The defendant bears the burden of proving by a

  preponderance of the evidence that he is entitled to the safety-valve adjustment.”).

        At issue in this appeal is the requirement outlined in the three subsections of

  § 3553(f)(1). Kolkman argues that a court must “read the language of . . . § 3553(f)

  in the conjunctive.” Aplt. Br. at 15. Consequently, he argues, to be disqualified from

  the safety valve, “a person must have [more than 4 criminal history points, excluding



        3
           Prior to 2018, § 3553(f)(1) barred any defendant with more than one
  criminal-history point from safety-valve relief. “In December 2018, Congress passed
  the First Step Act, which amended § 3553(f)(1) and relaxed its criminal-history
  disqualifications.” United States v. Lopez, 998 F.3d 431, 435 (9th Cir. 2021).

                                             12
Appellate Case: 22-8004     Document: 010110779852         Date Filed: 12/09/2022     Page: 13



  any criminal history points resulting from a 1-point offense, as determined under the

  sentencing guidelines, and] a prior 3-point offense and a prior 2-point violent

  offense,” and he notes that he “does not have a prior 2-point violent offense.”4 Id.

  (emphasis in original and added). The government argues, in opposition, that

  Kolkman’s “reading [of § 3553(f)(1)] is not the sole interpretation that gives the

  word ‘and’ conjunctive meaning.” Aple. Br. at 9. According to the government,

        [a]nother textually sound reading is that Section 3553(f)(1)’s negative
        prefatory phrase (‘the defendant does not have—‘) modifies each of the
        items that follow individually, so that, to find the defendant eligible for
        safety-valve relief, the court must find that the defendant does not have
        criminal-history condition (A), and the defendant does not have
        criminal-history condition (B), and the defendant does not have the
        criminal-history condition (C).

  Id. (emphasis in original and added).

        We need not determine who has the better of the argument because, even if the

  district court erred in interpreting § 3553(f)(1), its error was not plain. To date,

  neither we nor the Supreme Court have addressed the § 3553(f)(1) interpretation

  issue raised by Kolkman. In addition, there is currently a split among the other

  circuits on this issue. See, e.g., United States v. Pace, 48 F.4th 741, 754 (7th Cir.

  2022) (holding that “the context of the word ‘and’ in § 3553(f)(1) supports the view


        4
          The district court’s inclusion of Kolkman’s 2000 conviction in its calculation
  of Kolkman’s criminal history score and category impacted Kolkman’s eligibility
  under § 3553(f)(1) in two ways. First, the 2000 conviction constituted “a prior 3-
  point offense, as determined under the sentencing guidelines.” 18 U.S.C.
  § 3553(f)(1)(B). Second, setting aside Kolkman’s five one-point convictions, the
  three points from the 2000 conviction combined with two points from a 2011
  conviction for possession of methamphetamine meant that Kolkman had “more than
  4 criminal history points.” Id. § 3553(f)(1)(A).
                                              13
Appellate Case: 22-8004     Document: 010110779852         Date Filed: 12/09/2022     Page: 14



  that it should be read disjunctively” because “[i]f disqualification results only when a

  defendant meets each of the subsections, subsection (A) is superfluous.”); United

  States v. Pulsifier, 39 F.4th 1018, 1022 (8th Cir. 2022) (holding “that § 3553(f)(1) is

  satisfied only when the defendant (A) does not have more than four criminal history

  points, (B) does not have a prior three-point offense, and (C) does not have a prior

  two-point violent offense”); Lopez, 998 F.3d at 437 (the Ninth Circuit concluding

  that “one of (A), (B), or (C) is not enough,” and that, instead, “[a] defendant must

  have all three before § 3553(f)(1) bars him or her from safety-valve relief.”); United

  States v. Garcon, – F.3d –, 2022 WL 17479829 at *1 (11th Cir. Dec. 6, 2022)

  (“Because the conjunctive ‘and’ joins together the enumerated characteristics, a

  defendant must have all three before he is ineligible for relief.”). These

  circumstances all undercut Kolkman’s claim of plain error. More specifically, we

  have long held that “[i]n the absence of Supreme Court or circuit precedent directly

  addressing a particular issue, a circuit split on that issue weighs against a finding of

  plain error.” United States v. Koch, 978 F.3d 719, 726 (10th Cir. 2020) (quotation

  marks omitted).

         We therefore reject Kolkman’s claim that the district court plainly erred in

  interpreting the provisions of § 3553(f)(1).

                                              B

         In his second issue on appeal, Kolkman argues that even if the district court

  did not plainly err in interpreting § 3553(f)(1), “the district court still should have

  found he met the requirements of 18 U.S.C. § 3553(f) because the government did

                                              14
Appellate Case: 22-8004       Document: 010110779852      Date Filed: 12/09/2022     Page: 15



  not produce sufficient [reliable] evidence to count his prior 3-point conviction against

  him.” Aplt. Br. at 16. Kolkman asserts in support that “the government needed to

  provide reliable evidence to show that [his] conduct in this offense began before

  August 27, 2019.” Id. “But,” he argues, “the government presented unreliable

  hearsay that lacked meaningful corroboration.”5 Id.

        Section 4A1.1 of the Sentencing Guidelines, entitled “Criminal History

  Category,” states in relevant part that “[t]he total points from subsections (a) through

  (e) determine the criminal history category in the Sentencing Table in Chapter Five,

  Part A.” U.S.S.G. § 4A1.1 (2021). Subsection (a) directs a district court to “[a]dd 3

  points for each prior sentence of imprisonment exceeding one year and one month.”

  Id. § 4A1.1(a). Application Note 1 to § 4A1.1 addresses how subsection (a) is to be

  applied and states, in relevant part, that “[c]ertain prior sentences are not counted.”

  Id. § 4A1.1 cmt. n. 1 (2021). Application Note 1 further states that “[a] sentence

  imposed more than fifteen years prior to the defendant’s commencement of the

  instant offense is not counted unless the defendant’s incarceration extended into this

  fifteen-year period.” Id.




        5
           At oral arguments in this case, Kolkman’s counsel argued for the first time
  that the evidence presented by the government at the sentencing hearing was
  insufficient to establish that the charged conspiracy existed prior to August 27, 2019,
  i.e., within the fifteen-year period following his release from custody on August 27,
  2004, for his 2000 Wyoming state conviction. We do not consider that argument.
  See Corder v. Lewis Palmer Sch. Dist. No. 38, 566 F.3d 1219, 1235 n.8 (10th Cir.
  2009) (“An argument made for the first time at oral argument . . . will not be
  considered.”).
                                             15
Appellate Case: 22-8004     Document: 010110779852         Date Filed: 12/09/2022      Page: 16



         Neither we nor any other circuit, as far as we can determine, have addressed

  the standard of review that applies to a district court’s determination of when a

  defendant commenced the offense of conviction for purposes of applying § 4A1.1.

  We conclude, nonetheless, that such determination is a factual finding that, like all

  other factual findings made by a district court at sentencing, is reviewed for clear

  error. See United States v. McDonald, 43 F.4th 1090, 1095 (10th Cir. 2022) (“When

  evaluating sentence enhancements under the Sentencing Guidelines, this Court

  reviews the district court’s factual findings for clear error.”); United States v.

  Randall, 472 F.3d 736, 766 n.1 (10th Cir. 2006) (“This court recognizes the

  government generally has the burden of showing facts necessary to justify the

  addition of criminal history points.”).

         “District courts are not strictly bound by the Federal Rules of Evidence at

  sentencing hearings.” United States v. Ruby, 706 F.3d 1221, 1229 (10th Cir. 2013).

  As a result, “hearsay statements may be considered at sentencing if they bear some

  minimal indicia of reliability.” Id. (quotation marks and citation omitted); see

  U.S.S.G. § 6A1.3(a) (providing that “the court may consider relevant information

  without regard to its admissibility under the rules of evidence applicable at trial,

  provided that the information has sufficient indicia of reliability to support its

  probable accuracy.”). “Corroborating evidence is often key to determining whether a

  statement is sufficiently reliable.” Ruby, 706 F.3d at 1229.

         In this case, the informant’s statements to Detective Sanne were corroborated

  in at least three ways. First, Sanne’s testimony indicated that he interviewed the

                                              16
Appellate Case: 22-8004     Document: 010110779852         Date Filed: 12/09/2022        Page: 17



  informant in person. We have previously noted that in-person interviews can serve

  as relevant corroboration because they allow law enforcement officers to observe the

  demeanor of witnesses and, thereby, determine witness veracity. See United States v.

  Cook, 550 F.3d 1292, 1297 (10th Cir. 2008). Second, Sanne testified that the

  informant “ha[d] been involved in several of [local law enforcement’s] cases” and

  “ha[d] always given information that was determined to be accurate and reliable.”

  ROA, Vol. 3 at 14. Third, Sanne testified that he independently corroborated some

  of the information provided to him by the informant. See United States v. Chavez,

  660 F.3d 1215, 1222 (10th Cir. 2011) (holding that anonymous tip by caller bore

  sufficient indicia of reliability because, in part, an officer “verified some of the

  information provided by the caller—including that there was a black pickup truck and

  a white Cadillac in the parking lot”). Specifically, Sanne testified that shortly after

  he interviewed the informant, he was able to personally confirm that Kolkman lived

  at the location identified by the informant and that Kolkman drove the pickup truck

  that was identified by the informant as belonging to Kolkman. ROA, Vol. 3 at 16.

         In light of these circumstances, we conclude that the district court did not

  clearly err in relying on the hearsay statements of the informant in determining that

  the offense of conviction began prior to August 27, 2019, and, therefore, within the

  fifteen-year period following Kolkman’s release from his Wyoming state conviction

  for delivery of marijuana.




                                              17
Appellate Case: 22-8004   Document: 010110779852     Date Filed: 12/09/2022   Page: 18



                                         III

        The judgment of the district court is AFFIRMED.




                                          Entered for the Court


                                          Mary Beck Briscoe
                                          Circuit Judge




                                         18